Order denying motion for discovery and inspection reversed on the law and the facts, with ten dollars costs and disbursements to appellant, and motion granted to the extent of directing that the plaintiff be examined through its president, at which examination such books and papers as may be necessary may be subpoenaed. The examination, to which plaintiff offered to submit in the first instance, will give defendant all the information it requires. The examination will proceed on three days’ notice and may be terminated on motion if defendant unreasonably delays the examination. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.